IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-49,656-04


EX PARTE DAVID LYNN CARPENTER





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. W97-77949-U(D) IN THE 291ST JUDICIAL DISTRICT COURT

DALLAS COUNTY



Per Curiam. Cochran, J., not participating. 

O R D E R


 This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5. 
	On March 23, 1999, a jury convicted applicant of the offense of capital murder
committed on August 28, 1991.  The jury answered the special issues submitted pursuant to
Texas Code of Criminal Procedure Article 37.071, and the trial court, accordingly, set
punishment at death.  This Court affirmed applicant's conviction and sentence on direct
appeal.  Carpenter v. State, AP-73,442 (Tex. Crim. App. Oct. 24, 2001).  On August 20,
2000, applicant filed his initial application for a writ of habeas corpus pursuant to Article
11.071.  We denied relief.  Ex parte Carpenter, No. 49,656-01 (Tex. Crim. App. Dec. 19,
2001).  Applicant filed his first subsequent application for a writ of habeas corpus on August
25, 2003, and this Court dismissed the application.  Ex parte Carpenter, No. 49,656-02 (Tex.
Crim. App. Oct. 1, 2003).  A second subsequent application was filed with the convicting
court on April 19, 2004, and it was also dismissed by this Court.  Ex parte Carpenter, No.
49,656-03 (Tex. Crim. App. March 7, 2007).
	We have reviewed the application and find that the allegations do not satisfy the
requirements of Article 11.071, Section 5.  Therefore, we dismiss this application.
	IT IS SO ORDERED THIS THE 11TH DAY OF MAY, 2011.

Do Not Publish